Citation Nr: 1818688	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO. 14-27 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for ischemic heart disease (IHD) due to herbicide agent exposure, to include Agent Orange. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Cohen, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from November 1970 to November 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Houston, Texas Regional Office (RO).

In January 2015, the Veteran testified before a Decision Review Officer (DRO) at the RO. A hearing transcript is in the record. 

In January 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) sitting at the RO. During the hearing, the VLJ engaged in a colloquy with the Veteran toward substantiation of the claim. Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A hearing transcript is in the record.

In March 2017, the Board remanded the appeal to the RO for additional action. There was substantial compliance with the Board's remand directives. See Stegal v. West, 11 Vet. App. 268 (1998). 

In October 2017, the RO granted service connection for chronic obstructive pulmonary disease. In November 2017, the Veteran submitted a notice of disagreement as to the assigned disability rating. Although the matter is therefore in the Board's jurisdiction, the electronic record indicates the RO is taking development action on the claim. Manlincon v. West, 12 Vet. App. 238 (1999) (holding that the Board's jurisdiction is triggered by the timely filing of a notice of disagreement).






FINDINGS OF FACT

1. The Veteran did not set foot in the Republic of Vietnam and did not serve on a ship that operated in the inland waterways of the Republic of Vietnam during service.

2. The Veteran's ischemic heart disease was not incurred in service and did not manifest within one year of service discharge. 

3. The Veteran was not exposed to an herbicide agent, to include Agent Orange. 


CONCLUSION OF LAW

The criteria to establish entitlement to service connection for ischemic heart disease have not been met. 38 U.S.C. §§ 1110, 1116 (2012); C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claims. VA issued a July 2010 notice to the Veteran which informed him of the evidence generally needed to support his claim; what actions he needed to undertake; and how VA would assist him in developing his claim. The July 2010 notice was issued to the Veteran prior to the December 2010 rating decision. All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claim. 38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that VA's duties to notify and to assist have been met.

II. Analysis

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307 (a)(6)(iii). 

Where a veteran was exposed to an herbicide agent during active military, naval, or air service and ischemic heart disease becomes manifest to a degree of 10 percent or more at any time after service, service connection shall be established for such disability if the requirements of 38 C.F.R. § 3.307 (a)(6) are met even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. 38 U.S.C. § 1116; 38 C.F.R. § 3.309(e).  

The Veteran contends that he was exposed to an herbicide agent because the naval ship that he served on, the USS Oklahoma City, sailed into Da Nang Harbor in Vietnam. 

Service treatment records (STRs) dated February 1971 to December 1971, February 1972 to January 1973, February 1973 to February 1974 and February 1976, revealed no complaints or contemporaneous reports of exposure to herbicide agents. 

An August 2010 Joint Services Records Research Center (JSRRC) memorandum indicated that it was unable to determine whether the Veteran served in the Republic of Vietnam. The JSRRC indicated that the Veteran's military personnel records (MPRs) and DD Form 214 did not show evidence that the Veteran served in Vietnam. In addition, the JSRRC indicated that a July 2010 National Personnel Records Center (NPRC) response was also unable to determine whether the Veteran served in the Republic of Vietnam. 

In his January 2015 DRO hearing, the Veteran indicated that he did not actually set foot in Vietnam and the closest he got to the shore of Vietnam was "[a]t least a mile."

In Haas v. Peake, the United States Court of Appeals for the Federal Circuit held that a veteran who never went ashore from ship on which he served in Vietnamese coastal waters was not entitled to presumptive service connection. 525 F.3d 1168, 1172 (Fed. Cir. 2008). The Federal Circuit found VA's "requirement that a claimant have been present within the land borders of Vietnam at some point in the course of his duty constitutes a permissible interpretation of the statute and its implementing regulation." Id.

In support of his contention, the Veteran submitted the "Command History, USS Oklahoma City" that was provided from the Commanding Officer of the USS Oklahoma City to the Director of Naval History. The document indicates that in January, April, July and September 1971, the ship was in Da Nang Harbor. 

However, the USS Oklahoma City is also not identified in the list of ships that have confirmed service on Vietnam's inland waterways, docked to a shore or pier in Vietnam, or operated on close coastal waters for extended periods with evidence that crew members went ashore during the time the Veteran was aboard. (http://www.publichealth.va.gov/exposures/agentorange/shiplist/list.asp).

The Veteran also contends that he was exposed to an herbicide agent from using water from Da Nang Harbor filtered through a desalination plant aboard the USS Oklahoma City. 

In support of this contention, the Veteran submitted a report from the National Research Centre for Environmental Toxicology (ENTOX), which was prepared for the Department of Veteran Affairs, Australia, titled "Examination of the Potential Exposure of Royal Australian Navy (RAN) Personnel to Polychlorinated Dibenzodioxins and Polychlorinated Dibenzofurans via Drinking Water." The aim of the study was to investigate the potential for exposure of Australian Vietnam Veterans (sailors) to contaminates via drinking water. The study findings suggested that the personnel on board ships were exposed to biologically significant quantities of dioxins. However, the authors of the study noted that there was substantial uncertainty in their assumptions regarding the concentration of dioxin that may have been present in estuarine waters during the Vietnam War. Regardless, even with the concentrating effect found in the Australian study, the levels of exposure estimated in the study are not at all comparable to the exposures experienced by veterans who served on land where herbicides were applied. Moreover, it is not clear that U.S. ships used distilled drinking water drawn from or near estuarine sources or, if they did, whether the distillation process was similar to that used by the Australian Navy. See Haas v. Peake, 525 F.3d 1168, 1194 (Fed Cir. 2008). 

A May 2011 written statement from the Veteran's brother indicated that he also served in Vietnam as an aviator and in April 1971, he visited the Veteran during his service. The Veteran's brother claimed that he was exposed to Agent Orange and because he hugged and shook hands with the Veteran upon his visit, he exposed the Veteran to Agent Orange. The written statement was accompanied by photographs of the Veteran and his brother and a letter written from the Veteran's brother to their parents discussing the visit. 

The May 2011 written statement from the Veteran's brother is of no probative value. The Veteran's brother is plainly not competent to express such an opinion. The evidence does not indicate that the Veteran or his brother had any medical training, scientific training or expertise to express an opinion as to if, and to what extent if any, exposure could have been transmitted by an embrace or the shaking of hands. See generally, Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (upholding Board's findings that service personnel records are required to prove in-service mustard gas exposure, and that lay assertions of exposure to gases or chemicals during service are not sufficient to establish such event).

Ischemic heart disease is a cardiovascular-renal disease which constitutes a "chronic disease" listed under 38 C.F.R. § 3.309(a). Therefore, the provisions of 38 C.F.R. § 3.303(b) are for application. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such during active service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless they are clearly attributable to intercurrent causes. Generally, if a condition noted during active service is not shown to be chronic, then, a "continuity of symptoms" after service is required to establish service connection. 38 C.F.R. § 3.303(b). 

Additionally, as a chronic disease, ischemic heart disease will be considered to have been incurred in or aggravated by service if the disease becomes manifest to a compensable degree within one year from the date of service separation. 38 C.F.R. § 3.307(a)(3). 

In his August 1970 pre-entrance medical history report, the Veteran reported no relevant medical history. In the Veteran's August 1970 pre-entrance medical examination report, no heart abnormalities were noted. In the Veteran's October 1974 extension medical history examination, no heart abnormalities were noted. 
In the Veteran's October 1976 pre-separation medical examination report, no heart abnormalities were noted. An October 1976 chest radiological report indicated the Veteran's heart and chest were normal. 

VA treatment records dated February 2007 to October 2014 indicate that the Veteran was initially diagnosed with IHD in February 2007 - approximately 31 years after service discharge. There were no complaints, diagnosis or treatment for IHD until February 2007. The absence of post-service complaints, findings, diagnosis or treatment for approximately 31 years after service is one factor that tends to weigh against a finding of continuous symptoms of IHD after separation from service. See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability). 

Even if a Veteran is not entitled to presumptive service connection for a disease claimed as secondary to herbicide exposure, VA must also consider the claim on a direct service-connection basis. When a disease is first diagnosed after service but not within the applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Service connection may be granted for a current disability arising from a disease or injury incurred in or aggravated by active service. 38 U.S.C. §§ 1110, 1131 (2012). Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2017). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of an in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Based on the Board's finding that the Veteran was not exposed to an herbicide agent, to include Agent Orange during service, a VA examination is not necessary because the Veteran did not undergo an event, injury or disease in service. 38 C.F.R. § 3.159 (c)(4)(i); see Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (stating that VA has discretion to schedule a Veteran for a medical examination where it deems an examination necessary to make a determination on the Veteran's claim).  




A preponderance of the competent and probative evidence is against a finding that the Veteran disorder was caused by active service, and the claim is denied. 

	

ORDER

Service connection for ischemic heart disease due to herbicide agent exposure, to include Agent Orange is denied. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


